DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment dated 06/21/2022 has been considered and entered.  The amendment was considered and found to be persuasive over Ono et al. (EP2554644) for failure to teach the combination of mineral oils of the claims.  Therefore, the previous rejections are withdrawn and all claims are allowed.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Derek Lightner on 08/29/2022.

The application has been amended as follows: 
Please amend claim 1 as follows:
In claim 1, line 15, between 10 s-1, and the term and, please insert the following 
“wherein the low-viscosity mineral oil (A1) and the high-viscosity mineral oil (A2) are present in a (A1)/(A2) content ratio in a range of from 1/5 to 10/1,” so that lines 15 and 16 of claim 1 now reads as follows:
mPa[Symbol font/0xD7]s at -10[Symbol font/0xB0]C, as measured according to JIS K2220:2013 and at a shear rate of 10 s-1, 
wherein the low-viscosity mineral oil (A1) and the high-viscosity mineral oil (A2) are present in a (A1)/(A2) content ratio in a range of from 1/5 to 10/1, and 
wherein the polymer (C) is chemically distinct from the mixed base oil (A).

Please amend claim 2 as follows:
In claim 2 line 3, please change 1/5 to 10/1 to now recite 1/2 to 5/1. 

Please amend claim 20 as follows:
Please cancel claim 20.

Please amend claim 22 as follows:
A method of making a lubricant grease composition, the method comprising: combining: (A) a mixed base oil comprising (Al) a low-viscosity mineral oil having a kinematic viscosity at 400C in a range of from 10 to 50 mm2/s and (A2) a high-viscosity mineral oil having a kinematic viscosity at 400C in a range of from 200 to 700 mm2/s; (B) a lithium-based thickener comprising a simple lithium soap; and (C) a polybutene having a kinematic viscosity at 1000C in a range of from 1,000 to 100,000 mm2/s; (D) a organic zinc compound; and (E) an extreme pressure agent, wherein the low-viscosity mineral oil (A1) and the high-viscosity mineral oil (A2) are present in a (A1)/(A2) content ratio in a range of from 1/5 to 10/1, wherein the grease composition has an apparent viscosity in a range of from 50 to 250 mPa-s at -100C, as measured according to JIS K2220:2013 and at a shear rate of 10 s-, and wherein the polymer (C) is chemically distinct from the mixed base oil (A), 5Application No. 16/634,439 Reply to Office Action of January 20, 2022 to form the grease composition

Allowable Subject Matter
Claims 1 – 9, 12 – 19, 21, 22 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art on record by Ono et al. (EP2554644) teaches grease compositions for slide bearings which are slewing bearings of construction equipment having high and low viscosity PAO and mineral oils but fails to teach compositions as amendment wherein both of the high and low viscosity oils are mineral oils.  Another closely related prior art is EP 2554644A1 which recites similar compositions for use in similar machinery as claimed and comprising the lower and higher viscosity mineral oils of the claims, but fails to recite the claimed ratio of the oils as amended.  Therefore, the claims are allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAIWO OLADAPO whose telephone number is (571)270-3723. The examiner can normally be reached 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/TAIWO OLADAPO/Primary Examiner, Art Unit 1771